                                           Case 4:20-cv-05178-JST Document 29 Filed 10/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PATRINA HARRISON,                                 Case No. 20-cv-05178-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER VACATING HEARING
                                                 v.
                                   9

                                  10     CITY AND COUNTY OF SAN                            Re: ECF No. 19
                                         FRANCISCO,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant’s motion to dismiss. ECF No. 19. Pursuant to Federal Rule

                                  14   of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds the matter suitable for

                                  15   disposition without oral argument. The hearing on this matter, currently scheduled for October 21,

                                  16   2020, is hereby VACATED.

                                  17          IT IS SO ORDERED.

                                  18   Dated: October 9, 2020
                                                                                       ______________________________________
                                  19
                                                                                                     JON S. TIGAR
                                  20                                                           United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
